


Exhibit 10.32


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM
Performance and Attendance Bonus (PAB) Incentive Program Provisional Sum


PROJECT NAME:  Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00015


DATE OF CHANGE ORDER: October 31, 2014 






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows:


1.
Parties agree Bechtel will implement a Performance and Attendance Bonus (PAB)
Incentive Program to attract and retain qualified craft beginning the first
regular pay period of 2015 through Substantial Completion of Subproject 4. The
overall PAB Incentive Program will be comprised of two separate programs.
Program 1 will apply to all SPL 2 direct-hire craft workers. Program 2 will
apply to all SPL 2 core direct-hire crafts in the following classifications:
electrician, instrument technician, millwright, friction operator, pipefitter,
rigger, and welder. The Provisional Sum amount for Program 1PAB and Program 2
PAB is $***. Further details regarding the PAB Incentive Programs 1 and 2 are
detailed in Exhibit A of this Change Order.



2.
Bechtel will invoice SPL at the beginning of each quarter, the maximum
achievable incentive amount for that quarter. Semi-annually the Parties will
reconcile the previous two quarter’s invoiced amount against the total cost of
the PAB Incentive Program in the same two quarters. Any variance will be
included with the next applicable invoice.



3.
PAB quarterly goals will be set with the intention to achieve target schedule
progress and attendance goals. PAB amounts will be paid to qualified craft
members on a quarterly basis. Bechtel will pay the craft 50% of the earned PAB
and retain the remaining 50% of the PAB in escrow through the duration of the
employee’s work on SPL 2. Payment parameters and milestone examples are
summarized in Exhibit A.



4.
Attachment EE of the Agreement is hereby amended by adding Section 2.6 Craft
Incentive & Retention Program Provisional Sum.



2.6 Craft Incentive & Retention Program Provisional Sum


The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S. $***) for craft compensation in order to attract and retain qualified
craft. If the actual Performance and Attendance Bonus (PAB) Incentive Program
Cost under this Agreement is less than the Performance and Attendance Bonus
(PAB) Incentive Program Provisional Sum, Owner shall be entitled to a Change
Order reducing the Contract Price by such difference. If the actual Performance
and Attendance Bonus (PAB) Incentive Program Cost under this Agreement is
greater than the Performance and Attendance Bonus (PAB) Incentive Program
Provisional Sum, Contractor shall be entitled to a Change Order increasing the
Contract Price by such difference.


5.
The Aggregate Provisional Sum specified in Article 7.1A of the Agreement prior
to this Change Order was $236,182,965. This Change Order will increase the
Aggregate Provisional Sum amount by $*** and the new value shall be $***.

 


Adjustment to Contract Price




--------------------------------------------------------------------------------




The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00014)
$
(19,842,608
)
The Contract Price prior to this Change Order was
$
3,749,157,392


The Contract Price will be (increased) by this Change Order in the amount of
$
***
The new Contract Price including this Change Order will be
$
***





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)




Adjustment to Payment Schedule: Yes.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: /s/ SB Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ Sergio Buoncristiano
Owner
 
Contractor
Ed Lehotsky
 
Sergio Buoncristiano
Name
 
Name
VP LNG Project Management
 
Principal Vice President
Title
 
Title
December 10, 2014
 
October 31, 2014
Date of Signing
 
Date of Signing





